Citation Nr: 0713915	
Decision Date: 05/11/07    Archive Date: 05/25/07	

DOCKET NO.  03-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neurological disorder 
of the right leg. 

(The issue of whether the interruption of the veteran's 
Vocational Rehabilitation Program benefits pursuant to 
Chapter 31, Title 38, United States Code, was proper will be 
the subject of a separate appellate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1999 to February 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana that denied the benefit sought on 
appeal.  (The veteran has relocated and her claims file is 
now under the jurisdiction of the RO in Atlanta, Georgia.)


FINDINGS OF FACT

1.  A neurological disorder of the right leg was not 
manifested during service.  

2.  The veteran is not currently shown to have a neurological 
disorder of her right leg.  


CONCLUSION OF LAW

A neurological disorder of the right leg was not incurred in 
or aggravated by active service, nor may one be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2003, June 2004, October 2005 
and March 2006.  The RO also provided assistance to the 
veteran as required 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that she has a neurological 
disorder of her right leg, specifically a pinched nerve in 
her right leg that is related to service.  She maintains that 
she received treatment for such symptomatology during and 
following separation from service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
such as an organic disease of the nervous system, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

After reviewing the evidence of record, the Board is of the 
opinion that the evidence does not demonstrate that the 
veteran has a neurological disorder of her right leg.  The 
veteran's service medical records document that she was seen 
on several occasions for complaints of back pain with 
occasional pain radiating down the legs.  For example, a 
record dated in November 1999 showed the veteran had back 
pain with bilateral leg pain, but a record dated later in 
November 1999 showed that while the veteran had mild low back 
pain the neurovascular status was grossly intact.  

The veteran received chiropractic care during service for 
complaints associated with her back.  A record dated in 
December 1999 shows the veteran was seen for complaints of 
mid to low back pain with some radiating pain into the legs 
and a record dated in December several days later indicated 
that the veteran reported that she was somewhat worse since 
the last visit and adjustment with radiating pain into the 
left leg.  A physical therapy record dated in February 2000 
shows the veteran was seen for follow up of low back pain and 
the assessment was the low back pain was secondary to 
hamstring tightness.  A physical therapy consultation in 
January 2000 shows the veteran had had complaints of low back 
pain since mid-November 1999 with no radicular symptoms.  
Following the examination the assessment was mechanical low 
back pain secondary to overall trunk/abdominal muscle 
weakness and hamstring tightness on the right.  

Medical records dated following separation from service also 
do not show that the veteran has a disorder of her right leg.  
At the time of a VA examination performed in May 2000 the 
veteran reported that she continued to have complaints of 
back pain and that she occasionally experienced a pulling 
sensation in the right leg going down her calf.  She denied 
any numbness or tingling.  On physical examination the 
veteran's posture and gait were normal and there was mild 
pain in the low back to manipulation.  Neurologically the 
veteran was noted to be normal.  The pertinent diagnoses 
following the examination were chronic low back pain and 
possible sciatica on the right.  The veteran underwent 
further VA examinations in September 2002.  A VA spine 
examination contained an assessment of chronic low back 
strain and that she had no signs of a herniated nucleus 
pulposus on clinical examination based on clinical 
examination and a negative straight leg raising test as well 
as no consistent dermatomal findings with her numbness and 
tingling.  The examiner did note that the veteran had some 
subjective numbness and tingling on the medial foot and 
medial leg but that it did not fit the prototypical 
dermatomal distribution in the toes.  A VA peripheral nerves 
examination performed in September 2002 concluded with an 
impression of a veteran with a history of several low back 
injuries with residual back pain.  The examiner commented 
that the symptoms of pain in the right leg, as well as 
numbness and the decreased ankle reflex could be suspicious 
for a radiculopathy of the L5 vertebral body on the right.  

Based on this record, the Board finds that the veteran is not 
shown to have a neurological disorder of her right leg.  
While the veteran has been seen for complaints of pain 
radiating down her right leg, she has also been seen for 
complaints of pain in her left leg, and in all cases when the 
veteran was seen for those complaints the primary complaint 
involved her complaints of low back pain.  Thus, the 
veteran's complaints regarding any neurological 
symptomatology in her right leg appear to be associated with 
her service-connected back disability rather than due to an 
independent neurological disorder of the right leg.  Indeed, 
following the September 2002 VA neurological examination the 
examiner stated that the right leg symptoms were suspicious 
for radiculopathy of the fifth lumbar vertebra.  

Assuming arguendo that the veteran were shown to have a 
neurological disorder of her right leg, there is absolutely 
no medical evidence which in any way relates such a disorder 
to service.  In this regard, no neurological disorder of the 
right leg was diagnosed during service and there was a lack 
of any competent medical evidence suggesting that any 
neurological disorder of the right leg, if present, was 
related to service.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). 

Although the veteran maintains that she has a neurological 
disorder linked to military service, her theory regarding 
this linkage is not competent evidence.  It is well-
established that  laypersons, such as the appellant, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, the Board finds that the medical evidence is against 
the veteran's claim for service connection for a neurological 
disorder of the right leg, claimed as a pinched nerve in the 
right leg.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran currently has a neurological 
disorder of the right leg that had its origin during service 
in these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in 
the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a neurological 
disorder of the right leg and service by way of letters from 
the RO to her, but she has failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between a 
neurological disorder of the right leg and an injury, disease 
or event in service.  While the veteran is clearly of the 
opinion that she has a current neurological disorder of the 
right leg back that is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a neurological disorder of the 
right leg is not established. 



ORDER

Service connection for a neurological disorder of the right 
leg is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


